TABLE OF CONTENTS

Exhibit 10.131

CONTRIBUTION AGREEMENT

By and among

Bala Cynwyd Associates, L.P.

City Line Associates

Ronald Rubin

George Rubin

Joseph Coradino

Leonard Shore

Lewis Stone

Pennsylvania Real Estate Investment Trust

PREIT Associates, L.P.

PR Cherry Hill Office GP, LLC

Dated as of January 22, 2008

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

SECTION 1.

   CERTAIN DEFINITIONS    2

1.1

   Certain Definitions    2

SECTION 2.

   CONCURRENT TRANSACTIONS    3

2.1

   Contributions by PREIT    3

2.2

   Financing of Cherry Hill Property    3

2.3

   Pay off of Mortgage on Bala Property    3

2.4

   Closing    3

SECTION 3.

   PUT AND CALL    3

3.1

   First Call Right    3

3.2

   First Put Right    4

3.3

   Second Call Option    4

3.4

   Adjustment    5

3.5

   Accredited Investor Status    6

3.6

   Recapitalization    6

SECTION 4.

   REPRESENTATIONS AND WARRANTIES OF CLA AND THE INDIVIDUALS    6

4.1

   As to CLA    6

4.2

   As to BCA    9

SECTION 5.

   REPRESENTATIONS AND WARRANTIES REGARDING PREIT AND THE UPREIT    12

5.1

   Organization    12

5.2

   Power and Authority    12

5.3

   No Conflicts    12

5.4

   Capitalization    13

5.5

   PREIT Reports    13

5.6

   Litigation    14

5.7

   Material Adverse Change    14

5.8

   Brokers    14

SECTION 6.

   CERTAIN COVENANTS AND AGREEMENTS    14

6.1

   Conduct of Business    14

6.2

   Reasonable Efforts    15

6.3

   Notifications    15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.4

   Notifications regarding Exchange Agreement.    15

6.5

   Transfer of Interests    16

6.6

   PREIT and UPREIT Responsibilities    16

6.7

   Special Covenant Regarding the Cherry Hill Property    16

SECTION 7.

   CLOSING CONDITIONS; CLOSING DELIVERIES    17

7.1

   Closing Conditions    17

7.2

   Deliveries at the First Closing    18

7.3

   Deliveries at the Second Closing    19

7.4

   Deliveries at the Third Closing    20

SECTION 8.

   PRE-CLOSING DISTRIBUTIONS; CLOSING COSTS; NET DISTRIBUTION AMOUNT    20

8.1

   Costs    20

8.2

   Cash    21

8.3

   AXA Payment    21

8.4

   Statement    21

8.5

   Post-Closing Adjustments    21

8.6

   Transfer Taxes on Call or Put    21

8.7

   Survival    21

SECTION 9.

   INDEMNIFICATION    21

9.1

   Indemnification by CLA and the Individuals    21

9.2

   Indemnification by PREIT    22

9.3

   Limitation    22

9.4

   Procedure For Indemnification – Third-Party Claims    22

9.5

   Procedure for Indemnification - Other Claims    23

9.6

   Right of Set-Off    23

9.7

   Indemnification Payments    23

9.8

   Representative    23

9.9

   Survival    23

SECTION 10.

   TERMINATION AND ABANDONMENT    23

10.1

   Termination    23

10.2

   Procedure for Termination; Effect of Termination    24

SECTION 11.

   GENERAL PROVISIONS    24

11.1

   Survival of Representations and Warranties    24

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.2

   Costs and Expenses    24

11.3

   Notices    24

11.4

   Access to Information    25

11.5

   Confidentiality and Disclosures    25

11.6

   Public Announcements    26

11.7

   Entire Agreement    26

11.8

   Counterparts    26

11.9

   Governing Law    26

11.10

   Section Headings, Captions and Defined Terms    26

11.11

   Amendments, Modifications and Waiver    26

11.12

   Severability    27

11.13

   Liability of Trustees, etc    27

11.14

   No Third-Party Beneficiary    27

11.15

   Binding Effect    27

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTRIBUTION AGREEMENT (this “Agreement”) dated as of the 22nd day of January,
2008, by and among Bala Cynwyd Associates, L.P. a Pennsylvania limited
partnership, formerly known as Bala Cynwyd Associates (“BCA”), City Line
Associates, a Pennsylvania limited partnership (“CLA”), Ronald Rubin, George
Rubin, (collectively with Ronald Rubin, the “Rubins”), Joseph Coradino
(“Coradino”), Leonard Shore (“Shore”) and Lewis Stone (“Stone”) (the Rubins,
together with Coradino, Shore and Stone, are sometimes collectively referred to
herein as the “Individuals”), Pennsylvania Real Estate Investment Trust, an
unincorporated association in business trust form created under Pennsylvania law
pursuant to a Trust Agreement dated December 27, 1960, as last amended and
restated on December 16, 1997 (“PREIT”); PREIT Associates, L.P., a Delaware
limited partnership (the “UPREIT”) and PR Cherry Hill Office GP, LLC, a Delaware
limited liability company (“PR GP”).

Background

CLA and CBS Broadcasting Inc., formerly known as CBS Inc. (“CBS”) are the sole
partners in BCA. Each of CLA and CBS own equal interests in BCA/CH LLC, a
Delaware limited liability company that is the sole general partner of BCA (“BCA
GP”). BCA owns an office building known as 40 Monument Road, Bala Cynwyd,
Pennsylvania (the “Bala Property”). The Individuals constitute all of the
partners in CLA.

BCA has entered into an Exchange Agreement dated as of August 17, 2007, as
amended (the “Exchange Agreement”) with One Cherry Hill Corp., a New Jersey
corporation (“CH Corp.”) pursuant to which BCA has agreed to convey the Bala
Property to CH Corp. in exchange for the conveyance by CH Corp. to BCA of an
office building known as One Cherry Hill Plaza, Cherry Hill, New Jersey (the
“Cherry Hill Property”) plus cash and/or a note equal to the difference in the
agreed values between the Bala Property and the Cherry Hill Property (such
transaction, the “Exchange”). The Exchange Agreement values the Bala Property at
$19,500,000, subject to adjustment if a lease with AXA Equitable Life Assurance
Society (“AXA”) is not renewed upon terms specified in the Exchange Agreement,
and values the Cherry Hill Property at $15,300,000. The Exchange Agreement
requires that each of the Bala Property and the Cherry Hill Property be
exchanged free and clear of all debt and monetary encumbrances.

The Cherry Hill Property is physically located within the boundaries of the
Cherry Hill Mall, a first class regional mall owned indirectly by PREIT in
Cherry Hill, New Jersey (the “Mall”). PREIT is in the process of a substantial
renovation, upgrade and expansion of the Mall and believes that it is in PREIT’s
best interest to control the Cherry Hill Property in connection with its
redevelopment of the Mall.

BCA has entered into an agreement with CBS (the “Redemption Agreement”),
contingent upon closing occurring under the Exchange Agreement, to redeem CBS’s
interest in BCA, including CBS’s interest in BCA GP, at the First Closing, such
redemption to be for a consideration paid in cash and/or by assignment of a note
from CH Corp. The redemption of CBS’s interest in BCA will be a condition of the
UPREIT’s obligation to close under this Agreement.

The UPREIT and the PR GP have agreed to make capital contributions to BCA in
exchange for interests in BCA, the Rubins, Coradino and Shore have agreed to
contribute their



--------------------------------------------------------------------------------

TABLE OF CONTENTS

partnership interests in BCA to the UPREIT in exchange for Class A Units of
partnership interest (the “Class A Units”) in the UPREIT and Stone has agreed to
assign his partnership interests in BCA to the UPREIT for cash, all upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

SECTION 1. CERTAIN DEFINITIONS

1.1 Certain Definitions. The terms set forth below shall have the meanings set
forth below.

(a) Affiliate. “Affiliate” means, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.

(b) Authorizations. “Authorizations” means all licenses, permits, approvals,
consents and authorizations required by any governmental or quasi-governmental
agency, body, department, commission, board, bureau, instrumentality, officer,
or other Person or entity with respect to the business, assets or affairs of a
party.

(c) Contracts. “Contracts” means any contractual obligations, commitments,
undertaking or arrangements to which a party is bound, whether oral or in
writing, other than occupancy leases of the Cherry Hill Property, including
without limitation (1) Contracts with service providers relating to the assets
of Cherry Hill, and (2) Contracts with municipal or governmental authorities.

(d) Disclosure Exhibit. “Disclosure Exhibit” means Schedule 1.1 (d) hereto,
which sets forth certain qualifications and exceptions to the representations,
warranties and other information provided by the Individuals in this Agreement.

(e) Laws. “Laws” means any applicable governmental laws, statutes, ordinances,
resolutions, rules, codes, regulations, orders or determinations of any federal,
state, county, municipal or other government or governmental or
quasi-governmental agency, department, commission, board, bureau, officer or
instrumentality, relating to a party, its partners, assets, rights and
obligations.

(f) Net Equity Value of BCA. “Net Equity Value of BCA” means the result, without
duplication and calculated on the First Closing Date, of: (i) $19,500,000, the
agreed value of the Bala Property under the Exchange Agreement, minus (ii) any
adjustment required by Section 7(a)(viii) of the Exchange Agreement, as amended,
minus (iii) all sums required to payoff and satisfy the mortgage on the Bala
Property on the First Closing Date, minus (iv) all costs incurred or payable by
BCA under or pursuant to the Exchange Agreement (including, without limitation,
due diligence costs, attorneys fees and closing costs, minus (v) the
participation payment to AXA, minus (vi) all brokerage costs payable by BCA as a
result of the Exchange, excluding, however, the brokerage fees agreed to be paid
by the UPREIT on behalf of BCA as provided in Section 8.1 hereof, minus
(vii) all accrued and unpaid liabilities of BCA on the First Closing Date, and
plus (viii) all cash or cash equivalents held by or for the benefit of BCA on
the First Closing Date.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Person. “Person” means any individual, partnership, limited partnership,
trust, estate, incorporated or unincorporated association, limited liability
company, limited liability partnership, or other entity.

(h) Taxes. “Taxes” means any income, franchise, sales, use, social security,
unemployment compensation or other taxes, imposts or impositions payable by an
entity to any federal, state or local collecting authority, other than ad
valorem real estate taxes.

SECTI ON 2. CONCURRENT TRANSACTIONS

2.1 Contributions by PREIT. Concurrently with the closing of the Exchange,
(a) PR GP shall make a cash capital contribution to BCA in an amount equal to
0.1% of the Net Equity Value of BCA in exchange for a 0.1% general partnership
interest in BCA, (b) the UPREIT shall make a cash capital contribution to BCA in
an amount equal to 49.8% of the Net Equity Value of BCA in exchange for a 49.8%
limited partnership interest in BCA, (c) PR GP will execute and file an Amended
and Restated Certificate of Limited Partnership in the Commonwealth of
Pennsylvania, and (d) the Agreement of Limited Partnership of BCA shall be
amended and restated in its entirety in the form attached hereto as Schedule 2.1
(the “Amended Partnership Agreement”). The general partnership interest in BCA
held by the BCA GP immediately prior to the closing shall be converted to a
limited partnership interest and shall be fully owned by CLA.

2.2 Financing of Cherry Hill Property. Concurrently with the closing of the
Exchange, BCA shall enter into a first mortgage loan secured by a first lien on
the Cherry Hill Property in such amount and upon such terms and conditions as
the PR GP shall approve.

2.3 Pay off of Mortgage on Bala Property. Concurrently with the closing of the
Exchange, BCA shall pay off and satisfy the mortgage on the Bala Property.

2.4 Closing. Closing (the “First Closing”) with respect to the transactions
described in Sections 2.1 through 2.4 above shall be held concurrently with the
closing under the Exchange Agreement (such date, the “First Closing Date”).

SECTION 3. PUT AND CALL

3.1 First Call Right. The UPREIT will have a right to call (the “First Call”)
49.9% of the limited partnership interests in BCA held by CLA in the thirty
(30) day period the (“First Call Period”) beginning one (1) year and (1) day
following the First Closing Date by giving CLA not less than ten (10) days prior
written notice thereof. Closing (the “Second Closing”) with respect to the First
Call will take place at 10:00 a.m. at the offices of Drinker Biddle & Reath LLP,
One Logan Square, 18th and Cherry Streets, 20th Floor, Philadelphia, PA 19103 on
the tenth (10th) day following the giving of such notice. At the Second Closing:
(a) CLA will distribute 49.9% of the limited partnership interests in BCA,
consisting of the entire interest held by BCA GP and a portion of the limited
partnership interest in BCA held by CLA, to the Individuals pro-rata in
proportion to their respective ownership interests in CLA, (b) Coradino will
assign the entire limited partnership interest in BCA then held in his name
(constituting a 1.5757921% limited partnership interest in BCA) to the UPREIT
free and clear of all liens, pledges and encumbrances of every type or nature in
exchange for Class A Units in the UPREIT with a value, calculated at the Average
Closing Price (hereinafter defined) on the date of the First Closing, equal to
1.5757921% of the Net Equity Value of BCA, (c) Shore will assign the entire

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limited partnership interest in BCA then held in his name (constituting a
5.2526237% limited partnership interest in BCA) to the UPREIT free and clear of
all liens, pledges and encumbrances of every type or nature in exchange for
Class A Units in the UPREIT with a value, calculated at the Average Closing
Price on the date of the First Closing, equal to 5.2526237% of the Net Equity
Value of BCA, (d) Stone will assign the entire limited partnership interest in
BCA then held in his name (constituting a 2.6263368% limited partnership
interest in BCA) to the UPREIT free and clear of all liens, pledges and
encumbrances of every type or nature in exchange for cash in an amount equal to
2.6263368% of the Net Equity Value of BCA, (e) Ronald Rubin will contribute the
entire limited partnership interest in BCA then held in his name (constituting a
20.2226237% limited partnership interest in BCA) to the UPREIT free and clear of
all liens, pledges and encumbrances of every type or nature in exchange for
Class A Units in the UPREIT with a value, calculated at the Average Closing
Price on the date of the First Closing, equal to 20.2226237% of the Net Equity
Value of BCA, and (f) George Rubin will contribute the entire limited
partnership interest in BCA then held in his name (constituting a 20.2226237%
limited partnership interest in BCA) to the UPREIT free and clear of all liens,
pledges and encumbrances of every type or nature in exchange for Class A Units
in the UPREIT with a value, calculated at the Average Closing Price on the date
of the First Closing, equal to 20.2226237% of the Net Equity Value of BCA. As
used herein, the “Average Closing Price” shall mean the average closing price of
a share of the publicly traded beneficial interest of PREIT during the ten
(10) day trading period immediately preceding the First Closing; provided that
the number of Class A Units so derived shall be rounded to the nearest integer
(0.5 rounded down). Notwithstanding the foregoing, the consideration payable to
the Individuals for the assignment or transfer of their limited partnership
interests in BCA as set forth above, or as set forth in Section 3.2 below, shall
be subject to the further adjustment specified in Section 3.4 below.

3.2 First Put Right. If the UPREIT does not give notice of the First Call during
the First Call Period, CLA will have a right to put 49.9% of the limited
partnership interests in BCA to the UPREIT by giving the UPREIT not less than
ten (10) days prior written notice to the UPREIT at any time in the thirty
(30) day period following the expiration of the First Call Period, in which case
the Second Closing will take place at the offices of Drinker Biddle & Reath, One
Logan Square, 18th & Cherry Streets, 20th Floor, Philadelphia, PA 19103, on the
tenth (10th) day after the giving of such notice. At the Second Closing, the
distributions, assignments, payments and exchanges will be as set forth in
Section 3.1 above. The date of the Second Closing is referred to as the “Second
Closing Date.”

3.3 Second Call Option. The UPREIT will have the right to call (the “Second
Call”) the remaining 0.2% limited partnership interests in BCA held by CLA in
the thirty (30) day period beginning one (1) year and one (1) day following the
Second Closing Date by giving CLA not less than ten (10) days prior written
notice thereof. Closing (the “Third Closing”) will take place on the tenth
(10th) day following the giving of such notice (the “Third Closing Date”). At
the Third Closing, (a) CLA will distribute the remaining 0.2% limited
partnership interests in BCA held by CLA to the Individuals pro-rata in
proportion to their respective ownership interests in CLA, (b) Coradino will
assign the entire limited partnership interest in BCA then held in his name
(constituting a 0.0063158% limited partnership interest in BCA) to the UPREIT
free and clear of all liens, pledges and encumbrances of every type or nature in
exchange for Class A Units in the UPREIT with a value, calculated at the Average
Closing Price on the First Closing Date, equal to 0.0063158% of the Net Equity
Value of BCA, (c) Shore will assign the entire limited partnership interest in
BCA then held in his name (constituting a 0.0210526%

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limited partnership interest in BCA) to the UPREIT free and clear of all liens,
pledges and encumbrances of every type or nature in exchange for Class A Units
in the UPREIT with a value, calculated at the Average Closing Price on the First
Closing Date, equal to 0.0210526% of the Net Equity Value of BCA, (d) Stone will
assign the entire limited partnership interest in BCA then held in his name
(constituting a 0.0105264% limited partnership interest in BCA) to the UPREIT
free and clear of all liens, pledges and encumbrances of every type and nature
in exchange for cash in an amount equal to 0.0105264% of the Net Equity Value of
BCA, (e) Ronald Rubin will contribute the entire limited partnership interest in
BCA then held in his name (constituting a 0.0810526% limited partnership
interest in BCA) to the UPREIT free and clear of all liens, pledges and
encumbrances of every type or nature in exchange for Class A Units in the UPREIT
with a value, calculated at the Average Closing Price on the First Closing Date,
equal to 0.0810526% of the Net Equity Value of BCA, and (f) George Rubin will
contribute the entire limited partnership interest in BCA then held in his name
(constituting a 0.0810526% limited partnership interest in BCA) to the UPREIT
free and clear of all liens, pledges and encumbrances of every type or nature in
exchange for Class A Units in the UPREIT with a value, calculated at the Average
Closing Price on the date of the First Closing, equal to 0.0810526% of the Net
Equity Value of BCA an the First Closing Date.

3.4 Adjustment. At the time of the Second Closing, the consideration to be
furnished to the Individuals for the assignment or contribution of their limited
partnership interests, as set forth in Sections 3.1 and 3.2 above, shall be
subject to the following further adjustments:

(a) As used herein, the term “Equivalent Class A Units” means, with respect to
an Individual, the number of Class A Units in the UPREIT which, if valued in
accordance with the formulations of Section 3.1 above, would be given to such
Individual pursuant to said Section 3.1 or which would be given to such
Individual if he elected to receive equivalent value in Units instead of cash.

(b) If the distributions made to an Individual under the Amended Partnership
Agreement, for period from the First Closing Date until the Second Closing Date,
are less than the distributions accrued for the same period for the Equivalent
Class A Units, then the consideration to be given to the Individual pursuant to
Section 3.1 or 3.2 above for his assignment or contribution of limited
partnership interests shall be increased by such difference; and if such
distributions under the Amended Partnership Agreement are more than the
distribution accrued for the same period for the Equivalent Class A Units, then
the consideration to be given to an Individual pursuant to Section 3.1 or 3.2
above for his assignment or contribution of limited partnership interests shall
be decreased by such difference.

(c) If between the First Closing Date and the Second Closing Date, there have
been any distributions to an Individual under the Amended Partnership Agreement
of net capital proceeds from a capital event, then the consideration to be given
to an Individual pursuant to Section 3.1 or 3.2 above for his assignment or
contribution of limited partnership interests shall be reduced by the aggregate
amount of such distribution.

(d) Any adjustment pursuant to this Section 3.4 shall be made in cash, as to the
Individual who is to receive cash for the assignment of his partnership
interests, and shall be made in cash or in Units, as the UPREIT may determine,
for the remaining Individuals.

3.5 Accredited Investor Status. Notwithstanding anything to the contrary set
forth herein, the UPREIT shall have the right and option to deliver to any
Individual who is not an

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“accredited investor,” as such term is defined under Regulation D promulgated
pursuant to the Securities Act of 1933, as amended (the “1933 Act”), or to the
estate of any Individual who dies following the execution hereof, whether or not
such estate is an “accredited investor,” in lieu of any Class A Units which
would otherwise be issuable to such Individual pursuant to Section 3.1 through
Section 3.4 of this Agreement, an amount of cash equal to the product of (i) the
number of Class A Units otherwise issuable to such Individual pursuant to
Section 3.1 through 3.4 of this Agreement and (ii) the Average Closing Price.

3.6 Recapitalization. If, after the date hereof, there shall occur any
recapitalization, unit division, reverse division, unit re-issuance or any other
transaction involving the UPREIT or PREIT whereby a Class A Unit of the UPREIT
(as it exists on the date hereof) shall be reconstituted as a different number
of Class A Units, and/or as a specified number of units having a different class
or designation (in each case subject to the necessary requirements specified in
the UPREIT Partnership Agreement), or if there shall occur any merger,
consolidation or other transaction involving the UPREIT and/or PREIT whereby
specified interests or units are substituted for a Class A Unit (or for the
reconstituted Units determined as aforesaid), then for purposes of computing the
number of Units to be issued under this Agreement, such reconstituted or
substituted number of Class A Units and/or specified other Units or interests
shall be substituted for each Class A Unit otherwise applicable hereunder. Any
such substitution shall be accomplished in a manner that neither increases nor
decreases the value of the Units to be received by the Individuals as compared
to other holders of Class A Units under the UPREIT Partnership Agreement .

SECTION 4. REPRESENTATIONS AND WARRANTIES OF CLA AND THE INDIVIDUALS.

4.1 As to CLA. Except for the representations and warranties by the Individuals
set forth in clauses (c), (d), (e), (f), (h) and (j) below, which are made
severally by each Individual as to himself, and the representations set forth in
clause (i) below, which are made severally by the Rubins only, CLA hereby
represents and warrants to PREIT and the UPREIT as follows:

(a) Organization. CLA is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all power to
carry on its business as presently conducted, to own its interest in BCA and to
exercise all rights attributable to such interest. It is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction in which its ownership of or other interest in assets or properties
or the nature of its activities requires such qualification except where the
failure to be so qualified would not have a material adverse effect on the
condition (financial or otherwise), assets, results of operations or business of
CLA (a “Material Adverse Effect”).

(b) Power and Authority. CLA has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement and under the other
agreements and documents required to be delivered by it prior to or at each
Closing (collectively, and together with all documents and agreements required
to be delivered by all Individuals at the Closings, the “Transaction
Documents”). The execution, delivery and performance by CLA of this Agreement
and the other Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of CLA. This Agreement has been
duly and validly executed and delivered by CLA and constitutes a legal, valid
and binding obligation of

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLA enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally or by general equitable
principles. When executed and delivered as contemplated herein, each of the
other Transaction Documents to which CLA is a party shall, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitute a legal, valid and binding obligation of CLA enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally or by general equitable principles.

(c) No Conflicts. The execution and delivery by CLA and each Individual of this
Agreement does not, and the performance by CLA and such Individual of all of
their respective obligations under the Transaction Documents will not (with or
without the passage of time or the giving of notice), directly or indirectly:

(i) contravene, violate or conflict with (A) the partnership agreement of CLA,
or (B) any Law applicable to CLA or any Individual, or by or to which any assets
or properties of CLA or any such Individual are bound or subject;

(ii) violate or conflict with, result in a breach of, constitute a default or
otherwise cause any loss of benefit under, or give to others any rights
(including rights of termination, amendment, foreclosure, cancellation or
acceleration) in or with respect to, any Authorization or Contract to which CLA
or any Individual is a party or by which CLA or any such Individual or any
assets or properties CLA or any such Individual are bound or affected; or

(iii) result in, require or permit the creation or imposition of any lien or
encumbrance upon or with respect to CLA or any such Individual, or any assets or
properties of CLA or any such Individual.

(d) Authorizations. The execution and delivery by CLA or any such Individual of
this Agreement does not, and the execution and delivery by CLA and such
Individuals of the other Transaction Documents, and the performance by such CLA
and any such Individual of this Agreement and all of the Transaction Documents
will not, require CLA or any such Individual to obtain any authorization of, or
to make any filing, registration or declaration with or notification to, any
court, government or governmental agency or instrumentality (federal, state,
local or foreign) or to obtain the consent, waiver or approval of, or give any
notice to, any other Person.

(e) Proceedings. There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of CLA or any Individual, threatened
or contemplated, involving or affecting CLA or any Individual or any of their
respective assets or properties, that question any of the transactions
contemplated by this Agreement or other Transaction Documents, or which, if
adversely determined, would have a Material Adverse Effect or could materially
and adversely affect the ability of CLA or any Individual to enter into or
perform their respective obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Interests in CLA.

(i) No person or entity other than the Individuals has any partnership or other
interest in CLA or any right to receive any distributions from CLA or be
allocated any profits or losses of CLA. Each Individual owns, beneficially and
of record, his interest in CLA free and clear of all liens, pledges and
encumbrances of any type or nature.

(ii) No person has any rights, subscriptions, warrants, options, rights of first
refusal, conversion rights or agreements of any kind outstanding to purchase or
to otherwise acquire any partnership interest or other securities or obligations
of any kind convertible into any partnership interest or other securities or any
participation interests of any kind in CLA.

(g) Brokers. No Person acting on behalf of BCA, CLA or any Individual or under
the authority of any of BCA, CLA or any Individual is or will be entitled to any
brokers’ or finders’ fee or any other commission or similar fee, directly or
indirectly, from any of such parties in connection with any of the transactions
contemplated by this Agreement except for such commissions as are payable with
respect to the Exchange, which commissions will be fully paid by CLA and/or CH
Corp. at the First Closing.

(h) Accurate Disclosure. All documents and other papers delivered by or on
behalf of CLA or each Individual in connection with the transactions
contemplated by this Agreement are accurate and complete in all material
respects.

(i) Investment Representations.

(i) Coradino, the Rubins and Shore (hereinafter collectively referred to as the
“Share Recipients”) acknowledge that the Class A Units to be issued pursuant to
Section 3 hereof will not be registered under the 1933 Act on the grounds that
the issuance of such units is exempt from registration pursuant to Section 4(2)
of the 1933 Act and/or Regulation D promulgated under the 1933 Act, and that the
reliance of the UPREIT on such exemptions is predicated in part on the
representations, warranties and acknowledgements of the Share Recipients set
forth in this section.

(ii) The Share Recipients are accredited investors as defined in Regulation D
promulgated under the 1933 Act. The Class A Units issued in accordance with this
Agreement will be acquired by each of the Share Recipients hereunder for his own
account, not as a nominee or agent for any other Person, solely for investment
purposes, and without a view to resale or other distribution within the meaning
of the 1933 Act, and the rules and regulations thereunder, and the Share
Recipients will not distribute any of such units in violation of the 1933 Act or
any applicable state securities law.

(iii) Each of the Share Recipients: (v) acknowledges that the Class A Units,
when issued, will not be registered under the 1933 Act and such Class A Units
will have to be held indefinitely by him unless they are subsequently registered
under the 1933 Act or an exemption from registration is available, (w) is aware
that any sales of such Class A Units made under Rule 144 of the Securities and
Exchange Commission under the 1933 Act may be made only in limited amounts and
in accordance with the terms and conditions for that Rule and that in such cases
where the Rule is not applicable, compliance with some other registration
exemption will be required, (x) is aware that Rule 144 may not be available for
use by him for resale of the Units, and (y) is aware that the UPREIT is under no
obligation to register, and has no current intention of registering, any of such
units under the 1933 Act.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Each of the Share Recipients is well versed in financial matters, has had
dealings over the years in securities, including “restricted securities,” and
has had sufficient experience so as to be fully capable of understanding the
type of investment being made in the Class A Units and the risks involved in
connection therewith.

(v) Each of the Share Recipients has examined the UPREIT Partnership Agreement,
and is prepared to accept and abide by the terms thereof. Each of the Share
Recipients acknowledges that the UPREIT Partnership Agreement restricts the
assignment, sale or transfer of the Class A Units, and that he must continue to
bear the economic risks of the investment in the Class A Units for an indefinite
period.

(vi) Each of the Share Recipients has received and reviewed to the extent deemed
necessary or desirable all PREIT Reports (as defined in Section 5.5 hereof), and
has consulted such of his own attorney, accountant, tax adviser and investment
counselor as he has determined to be necessary or desirable.

(vii) Each of the Share Recipients has been given an adequate opportunity to ask
questions of and receive answers from officers of PREIT and the UPREIT with
respect to PREIT, the UPREIT, the Class A Units, the UPREIT Partnership
Agreement and the PREIT Reports. However, in considering whether to enter into
this Agreement, consummate the transactions contemplated hereby and acquire the
Class A Units, none of the Share Recipients has relied upon any representations
made by, or other information (whether oral or written) furnished by or on
behalf of, PREIT or the UPREIT other than as set forth in this Agreement, the
UPREIT Partnership Agreement, and the PREIT Reports.

(viii) Each of the Share Recipients acknowledges that the redemption of any of
the Class A Units may cause such him to incur taxable income or gain.

(j) FIRPTA. Neither CLA nor any Individual is a “foreign person” within the
meaning of Section 1445(f) of the Internal Revenue Code (“Code”) or a “foreign
partner” within the meaning of Section 1446 of the Code.

4.2 As to BCA. CLA hereby represents and warrants to PREIT and the UPREIT as
follows:

(a) Organization. BCA is a general partnership duly organized, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania and has
all partnership power to carry on its business as presently conducted, to own
and lease the assets and properties which it owns and leases and to perform all
its obligations under each agreement and instrument to which it is a party or by
which it is bound. BCA is duly qualified to do business as a foreign partnership
and is in good standing under the laws of each jurisdiction in which its
ownership or leasing of assets or properties or the nature of their activities
requires such qualification except where the failure to be so qualified would
not have a Material Adverse Effect on the condition (financial or otherwise),
assets, results of operations or business of BCA. Prior to the First Closing,
CLA and CBS will form the BCA GP and BCA will be reconstituted as a Pennsylvania
limited partnership with BCA GP as its general partner and will be qualified to
do business in the State of New Jersey.

(b) Power and Authority. BCA has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement and under the
Transaction Documents to which it is a party. The execution, delivery and
performance by BCA of this

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement and the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of BCA. This Agreement has been
duly and validly executed and delivered by BCA and constitutes a legal, valid
and binding obligation of BCA enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally or by
general equitable principles. When executed and delivered as contemplated
herein, each of the other Transaction Documents to which BCA is a party shall,
assuming due authorization, execution and delivery thereof by the other parties
thereto, constitute a legal, valid and binding obligation of BCA enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally or by general equitable principles.

(c) No Conflicts. The execution and delivery by BCA of this Agreement does not,
and the performance by it of all of the Transaction Documents to which it is a
party will not (with or without the passage of time or the giving of notice),
directly or indirectly:

(i) contravene, violate or conflict with (A) its partnership agreement (as it
now exists or as it may be amended prior to the First Closing), or (B) any Law
applicable to BCA, or by or to which any assets or properties of BCA is bound or
subject;

(ii) violate or conflict with, result in a breach of, constitute a default or
otherwise cause any loss of benefit under, or give to others any rights
(including rights of termination, amendment, foreclosure, cancellation or
acceleration) in or with respect to, any Authorization or Contract to which BCA
is a party or by which BCA or any assets or properties thereof is bound or
affected; or

(iii) result in, require or permit the creation or imposition of any lien or
encumbrance upon or with respect to BCA or any partnership interest in BCA, or
any of BCA’s assets or properties.

(d) Authorizations. The execution and delivery by BCA of this Agreement does
not, and the execution and delivery by BCA of the Transaction Documents to which
it is a party, and the performance by BCA of this Agreement and all of the
Transaction Documents to which it is a party will not, require BCA to obtain any
authorization of, or to make any filing, registration or declaration with or
notification to, any court, government or governmental agency or instrumentality
(federal, state, local or foreign) or to obtain the consent, waiver or approval
of, or give any notice to, any other Person.

(e) Proceedings. There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of any Individual, threatened or
contemplated, involving or affecting BCA or any of its assets or properties or
to the knowledge of any Individual any of its partners that question any of the
transactions contemplated by this Agreement or the Transaction Documents to
which it is a party, or which, if adversely determined, would have a Material
Adverse Effect or could materially and adversely affect BCA’s ability to enter
into or perform its obligations under this Agreement.

(f) Interests in BCA.

(i) No person or entity has any partnership or other interest in BCA or any
right to receive any distributions from BCA or be allocated any profits or
losses of BCA other than CLA except for AXA (which is a participation right
under its lease) and CBS, both of

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which will be fully paid (in the case of AXA) or redeemed (in the case of CBS)
at the First Closing. Except for the interests in BCA owned by CBS, which
interests will be redeemed at the First Closing, CLA owns and will own at the
First Closing, directly or indirectly, all of the partnership interests in BCA,
free and clear of all liens, pledges and encumbrances of any type or nature.

(ii) Except for the rights of the UPREIT under this Agreement, no Person has any
rights, subscriptions, warrants, options, rights of first refusal, conversion
rights or agreements of any kind outstanding to purchase or to otherwise acquire
any partnership interest or other securities or obligations of any kind
convertible into any partnership interest or other securities or any
participation interests of any kind in BCA or, to CLA’s knowledge, the Cherry
Hill Property.

(g) Accurate Disclosure. All documents and other papers delivered by or on
behalf of BCA in connection with the transactions contemplated by this Agreement
are accurate and complete in all material respects.

(h) Financial Statements. Except as set forth in the Disclosure Exhibit, the
financial statements for BCA for the years 2004, 2005 and 2006 attached hereto
as Schedule 4.2(h) are correct and complete in all material respects and present
accurately the results of the operations of BCA for the periods indicated. Since
the date of the last financial statement included on said Schedule, no material
adverse change in the financial condition of BCA has occurred.

(i) Undisclosed Liabilities.

(i) As of the First Closing Date, there shall be no liabilities of BCA of any
nature (whether absolute, accrued, contingent, liquidated, unliquidated or
otherwise) except liabilities with respect to the Cherry Hill Property to be
assumed or taken subject to by BCA pursuant to the Exchange Agreement (provided
that any such liabilities shall not be in contravention of any of the warranties
and representations of the Individuals under this Agreement, and shall be
subject to the indemnification obligations of the Individuals under this
Agreement to the extent applicable).

(j) Taxes.

(i) All Taxes due from or required to be remitted by BCA with respect to taxable
periods ending on or prior to, and the portion of any interim period up to, the
First Closing Date have been fully and timely paid or, to the extent not yet due
or payable, shall be adequately provided for by an actual cash reserve which
shall be available at Closing as an asset of BCA which shall not be taken into
account in calculating the Net Equity Value of BCA.

(ii) Except as disclosed in the Disclosure Exhibit, all federal, state, local
and foreign returns and reports relating to Taxes, or extensions relating
thereto, required to be filed by or with respect to BCA have been timely and
properly filed, and all such returns and reports are correct and complete.

(iii) Except as set forth in the Disclosure Exhibit, no issues have been raised
with BCA (and are currently pending) by the Internal Revenue Service, the
Pennsylvania Department of Revenue or any other taxing authority in connection
with any of the returns and reports referred to in subsection (ii) above and no
waivers of statutes of limitations have been given or requested with respect to
any such returns and reports or with respect to any Taxes.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Except as set forth in the Disclosure Exhibit, all deficiencies asserted or
assessments made as a result of any previous examinations with respect to Taxes
have been fully paid, and there are no other unpaid deficiencies asserted or
assessments made by any taxing authority against BCA or the Cherry Hill
Property.

(k) Books and Records. The books and records of BCA, including financial records
and books of account, are complete and accurate in all material respects and
have been maintained in accordance with sound business practices.

SECTION 5. REPRESENTATIONS AND WARRANTIES REGARDING PREIT AND THE UPREIT.

PREIT and the UPREIT hereby represent and warrant to the Individuals as follows;
provided that each of PREIT and the UPREIT make these representations solely as
to its separate business, affairs or status and shall not extend to matters
relating to the business, affairs or status of the other:

5.1 Organization.

(a) PREIT is an unincorporated association in business trust form duly organized
and validly existing under the laws of the Commonwealth of Pennsylvania. PREIT
has all necessary trust power to carry on its business as presently conducted,
to own and lease the assets and properties that it owns and leases and to
perform all its obligations under each agreement and instrument to which it is a
party or by which it is bound.

(b) The UPREIT is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all necessary
partnership power to carry on its business as presently conducted, to own and
lease the assets and properties that it owns and leases and to perform all its
obligations under each agreement and instrument to which it is a party or by
which it is bound.

5.2 Power and Authority. Each of PREIT and the UPREIT has all requisite trust or
partnership power to execute, deliver and perform its obligations under this
Agreement and under all Transaction Documents to be delivered by it prior to or
at any Closing. The execution, delivery and performance by PREIT and the UPREIT
of this Agreement and the Transaction Documents to which either of them are a
party have been duly authorized by all necessary corporate or partnership
action. This Agreement has been duly and validly executed and delivered by PREIT
and the UPREIT and constitutes the legal, valid and binding obligation of PREIT
and the UPREIT enforceable against each of them in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors rights generally or by
general equitable principles. When executed and delivered as contemplated
herein, each of the Transaction Documents to which either of them are a party
shall, assuming due authorization, execution and delivery thereof by the other
parties thereto, constitute the legal, valid and binding obligation of each of
PREIT and the UPREIT that is a party thereto enforceable against it in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors
rights generally or by general equitable principles.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.3 No Conflicts.

(a) The execution and delivery by PREIT and the UPREIT of this Agreement do not,
and the execution and delivery by PREIT and the UPREIT of the Transaction
Documents to which either of them are a party and the performance by PREIT and
the UPREIT of all of the Transaction Documents to which either of them are a
party will not (in each case, with or without the passage of time or the giving
of notice), directly or indirectly:

(i) contravene, violate or conflict with (A) the trust or partnership agreement
(or other organizational documents) of PREIT or the UPREIT or (B) any Law
applicable to PREIT or the UPREIT, or by or to which any assets or properties of
PREIT or the UPREIT is bound or subject; or

(ii) violate or conflict with, result in a breach of, constitute a default or
otherwise cause any loss of benefit or give to others any rights (including
rights of termination, amendment, foreclosure, cancellation or acceleration) in
or with respect to any material Authorization or material Contract to which
PREIT or the UPREIT is a party or by which either PREIT or the UPREIT is bound
or affected; or

(iii) result in, require or permit the creation or imposition of any material
encumbrance upon or with respect to either PREIT or the UPREIT or any of their
respective assets or properties.

(b) Except for filings with the Securities and Exchange Commission, the
execution and delivery by PREIT and the UPREIT of this Agreement do not, and the
execution and delivery by PREIT and the UPREIT of the Transaction Documents to
which either of them are a party and the performance by PREIT and the UPREIT of
all of the Transaction Documents to which either of them are a party will not,
require PREIT or the UPREIT to obtain any material Authorization of or make any
material filing, registration or declaration with or notification to any court,
government or governmental agency or instrumentality (federal, state, local or
foreign) or to obtain the material consent, waiver or approval of, or give any
material notice to, any Person.

(c) Except as disclosed in filings with the Securities and Exchange Commission
made by PREIT, there are no actions, proceedings or investigations against or
involving PREIT or the UPREIT pending or, to the best knowledge of PREIT,
threatened, that question any of the transactions contemplated by this Agreement
or the validity of any of the Transaction Documents to which either of them are
a party or which, if adversely determined, could have a material adverse effect
on the consolidated financial condition, assets, business or results of
Operations of PREIT or could materially and adversely affect PREIT’s or the
UPREIT’s ability to enter into or perform its obligations under the Transaction
Documents to which either of them are a party.

5.4 Capitalization.

(a) As of September 30, 2007, the outstanding beneficial interests in PREIT
consist of 38,664,061 common shares.

(b) All Class A Units to be issued and delivered to the Share Recipients
pursuant to this Agreement will be, at the time of issuance and delivery in
accordance with the terms of this Agreement, duly authorized and validly issued
by the UPREIT. Assuming the accuracy of the representations and warranties of
the Share Recipients set forth herein, such

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

issuance will be exempt from registration under the 1933 Act as an offering
described in Section 4(2) of such Act and/or pursuant to Regulation D
promulgated thereunder.

5.5 PREIT Reports. PREIT has delivered to the Share Recipients copies of PREIT’s
(a) Proxy Statement for its 2007 Annual Meeting, (b) Annual Report on Form 10-K
for the fiscal year ending December 31, 2006, (c) Quarterly Reports on Form 10-Q
for the quarters ended March 31 and June 30, 2007, and (d) Current Reports on
Form 8-K filed since December 31, 2006, all of which have been filed by PREIT
with the Securities and Exchange Commission (the “PREIT Reports”). The Share
Recipients acknowledge that delivery of the foregoing is effective by reason of
the filing of the aforesaid materials with the publicly-accessible EDGAR
database of the Securities and Exchange Commission. To the knowledge of PREIT
and the UPREIT, in all material respects, the audited consolidated financial
statements and unaudited interim financial statements of PREIT included in such
reports have been prepared in accordance with GAAP consistently applied (except
as may be indicated in the notes thereto) and fairly present the consolidated
financial condition and results of operations of PREIT as at the dates thereof
and for the periods then ended, subject, in the case of the unaudited interim
financial statements, to normal year-end adjustments and any other adjustments
described therein. To the knowledge of PREIT and the UPREIT, the PREIT Reports
do not contain any untrue statements of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading at the time the
filing was made.

5.6 Litigation. Except as disclosed in filings with the Securities and Exchange
Commission, there are no claims, actions, suits, proceedings (arbitration or
otherwise) or, to the best knowledge of PREIT, investigations involving or
affecting PREIT or any of its subsidiaries or any of their assets or properties
or any of their trustees, directors, officers, partners or shareholders in their
capacities as such, before or by any court, government or governmental agency or
instrumentality (federal, state, local or foreign) or before any arbitrator of
any kind, in each case of a nature that is required to be disclosed in the PREIT
Reports.

5.7 Material Adverse Change. Except as disclosed in filings with the Securities
and Exchange Commission, since December 31, 2006 and through the date of this
Agreement, there has not been any material adverse change in the condition
(financial or otherwise), assets, results of operations or business of PREIT on
a consolidated basis.

5.8 Brokers. No Person acting on behalf of PREIT or the UPREIT is or will be
entitled to any brokers’ or finders’ fee or any other commission or similar fee,
directly or indirectly, from any of such parties in connection with the issuance
of Class A Units contemplated by this Agreement.

SECTION 6. CERTAIN COVENANTS AND AGREEMENTS

6.1 Conduct of Business.

Except as expressly provided herein, until the date of the First Closing, except
with the prior written consent of PREIT and the UPREIT, which consent shall not
be unreasonably withheld or delayed, CLA shall endeavor to cause BCA to:

(a) Comply in all material respects with the terms, conditions and provisions of
the Exchange Agreement and endeavor to fulfill all requirements necessary to
close

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereunder; provided, however, BCA shall have the right to terminate the
Exchange Agreement in accordance with its terms.

(b) pay and discharge in the ordinary course of business all payments due under
BCA’s loan documents and all of its other debts, liabilities and obligations as
they become due and pay all debt service payments, real estate taxes, payables
and other liabilities arising from the operation of the Bala Property prior to
the Closing Date, subject to apportionments to be made under the Exchange
Agreement;

(c) keep in full force and effect insurance comparable in amount and scope of
coverage to insurance now carried by it;

(d) maintain its books of account and records in the usual, regular and ordinary
manner and use diligent efforts to maintain in full force and effect all of its
Authorizations;

(e) not take any action, fail to take any action or permit to occur any event
that would cause or constitute a material breach of or inaccuracy in any
representation or warranty set forth herein;

(f) not amend or grant any waivers under the Exchange Agreement except to the
extent any such amendment or waiver does not materially adversely affect the
UPREIT’s investment in BCA; and

(g) not enter into any agreement or understanding to do or engage in any of the
foregoing actions.

6.2 Reasonable Efforts. Upon the terms and subject to the condition hereof,
between the date hereof and the Closing Date, each of the parties hereto shall
use its reasonable efforts to take, or cause to be taken, all appropriate action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate and make effective the transactions contemplated by
this Agreement, including, without limitation, (i) using its reasonable efforts
to make all required regulatory filings and applications and to obtain all
Authorizations and consents, approvals, amendments and waivers from parties to
Contracts as are necessary for the consummation of the transactions contemplated
by this Agreement, (ii) using its reasonable efforts to cause the conditions to
the consummation of the transaction contemplated by this Agreement to be
satisfied, and (iii) using its reasonable efforts to take any action within its
control to allow closing to occur under the Exchange Agreement.

6.3 Notifications. Each party hereto shall give prompt notice to the other
parties upon becoming aware of: (i) any fact or condition that causes or
constitutes (or that reasonably could be expected to cause or constitute) a
breach of its representations and warranties set forth herein, or the
occurrence, or failure to occur, of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of or any
inaccuracy in any of its representations and warranties contained in this
Agreement had such representation or warranty. been made as of the time of
occurrence or discovery of such fact or condition; (ii) any material failure of
it or any of its officers, directors, employees or agents, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; (iii) any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement; and (iv) any actions, suits, claims, investigations or
proceedings commenced or, to the best of its knowledge, threatened against,

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

relating to or involving or otherwise affecting any Individual, BCA, the UPREIT
or PREIT, as the case may be, or any of the transactions contemplated by this
Agreement.

6.4 Notifications regarding Exchange Agreement.

(a) Without limiting the provisions of Section 6.3 above, each party hereto
shall give prompt notice to the other parties upon becoming aware of: (i) any
fact or condition that causes or constitutes (or that reasonably could be
expected to cause or constitute) a breach of any of the representations,
warranties, covenants or agreements set forth in the Exchange Agreement, or the
occurrence, or failure to occur, of any fact or condition that would cause or
constitute a breach of or any inaccuracy in any of the representations,
warranties, covenants or agreements contained in the Exchange Agreement or could
reasonably be anticipated to result in the non-satisfaction of any condition to
closing hereunder; (ii) any failure of any party or any of such party’s
officers, directors, employees or agents, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
the Exchange Agreement; (iii) the assertion by any party to the Exchange
Agreement of any of the matters set forth in subsections (i) or (ii) immediately
preceding regardless of the accuracy thereof; (iv) any notice or other
communication from any governmental or regulatory agency or authority in
connection with the transactions contemplated by the Exchange Agreement; and
(v) any actions, suits, claims, investigations or proceedings commenced or, to
the best of its knowledge, threatened against, relating to or involving or
otherwise affecting any party to the Exchange Agreement or the transactions
contemplated thereunder.

(b) BCA shall promptly deliver to the UPREIT copies of all reports, studies,
materials, leases, rent rolls, estoppel certificates, mortgagee statements, data
and other relevant information obtained from any source (including without
limitation CH Corp. or independent contractors) with regard to the Cherry Hill
Property, as well as all relevant correspondence and communications relating
thereto (and to the extent any such information is not in written form, BCA
shall endeavor to advise the UPREIT thereof with reasonable promptness).

6.5 Transfer of Interests. Between the date hereof and the date of the Third
Closing, except as provided herein or with the prior written consent of PREIT
and the UPREIT which consent may be withheld in their sole discretion or as
otherwise contemplated by this Agreement, no Individual shall sell, assign,
transfer or otherwise encumber all or any portion of his interest in CLA, and
CLA shall not sell, assign, transfer or otherwise encumber all or any portion of
its interest in BCA, whether voluntarily, by operation of law or otherwise,
including without limitation a transfer by reason of any merger, division or
consolidation, and any such sale, assignment, transfer or encumbrance shall be
void.

6.6 PREIT and UPREIT Responsibilities. PREIT and the UPREIT acknowledge that
they have conducted or shall conduct their own due diligence review of the
Cherry Hill Property. PREIT and the UPREIT shall bear full responsibility for
such due diligence review. No condition at the Cherry Hill Property or liability
under the Exchange Agreement, other than any liability created or assumed in
contravention of the express covenants and provisions of this Agreement, or the
Exchange Agreements, shall in any way impose liability on CLA or the Individuals
or diminish the consideration to be received by the Individuals hereunder,
except as may be set forth in Section 9 hereof.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.7 Special Covenant Regarding the Cherry Hill Property.

 

The UPREIT and PREIT, as the general partner thereof, covenant and agree that,
if the First Closing occurs hereunder, then the UPREIT shall not permit the
Cherry Hill Property or the interests in BCA which are acquired from the Share
Recipients pursuant to this Agreement to be disposed of for a period of eight
(8) years following First Closing Date in such manner as to cause the Share
Recipients to recognize taxable income and that any such disposition within such
time period must be pursuant to a tax-free exchange under Section 1031 of the
Code or other tax-free disposition; except that such disposition shall be
permitted in a taxable transaction if: (i) such disposition occurs on or before
the fifth (5th) anniversary of the First Closing Date and the Share Recipients
are paid an amount sufficient to reimburse them for any income tax liability
resulting from such disposition by reason of Section 704(c) of the Code (the
“Tax Liability Amount”), together with all income taxes payable on such Tax
Liability Amount; or (ii) such disposition occurs during the period following
the fifth (5th ) anniversary of the First Closing Date until the eighth
(8th) anniversary of the First Closing Date and the Share Recipients are paid an
amount sufficient to reimburse them only for the Tax Liability Amount. The
covenants of this Section 6.7 shall survive all Closings hereunder.

SECTION 7. CLOSING CONDITIONS; CLOSING DELIVERIES.

7.1 Closing Conditions.

(a) Conditions Precedent to PREIT’s and the UPREIT’s Obligations. The obligation
of PREIT and the UPREIT to consummate the transactions contemplated herein and
to take the other actions required to be taken by them at each Closing is
subject to the fulfillment by or at the First Closing of each of the following
conditions, any or all of which may be waived (but only by a duly executed
writing) by both PREIT and the UPREIT in their sole discretion:

(i) Exchange Agreement.

(A) All conditions to closing under the Exchange Agreement shall have been
satisfied in the manner required under the Exchange Agreement or as otherwise
reasonably approved by PREIT and the UPREIT, it being understood, however, that
PREIT and the UPREIT shall have no interest in or approval rights related to the
Bala Property. Such conditions shall include, without limitation, the accuracy
of all representations and warranties of CH Corp. under the Exchange Agreement,
the condition, title and status of the Cherry Hill Property, and the status of
all tenant estoppel certificates, mortgagee certificates, surveys, title
information and all other deliverables relating to the Cherry Hill Property;

(B) Without limiting the foregoing, BCA shall have conveyed the Bala Property to
CH Corp. or its designee, and shall have the unqualified right to obtain (a) fee
title to the Cherry Hill Property pursuant to the Exchange Agreement (subject to
no liens or encumbrances except as contemplated by the terms of the Exchange
Agreement), without the requirement for any further payment or performance
except for such payment and/or performance as is specified in the Exchange
Agreement and as is contemplated to occur in due course without violation of any
of the terms, warranties or representations of this Agreement or of the Exchange
Agreement and (b) the payment by CH Corp. of cash or one or more secured notes
in the amount equal to the difference in the agreed values between the Bala
Property and the Cherry Hill Property as provided in the Exchange Agreement.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) BCA shall have obtained an unconditional commitment, from the title
insurance company insuring title to the Cherry Hill Property, to issue its title
insurance policy to BCA with a “non-imputation” endorsement which shall
effectively waive any defense of said title insurance company based upon any
knowledge or action of any of the Individuals, CLA or CBS obtained or occurring
prior to the First Closing Date.

(ii) Redemption of CBS’s Interest in BCA. Prior to the First Closing, BCA and
CBS shall have entered into the Redemption Agreement for the redemption of CBS’s
interest in BCA, including CBS’s interest in BCA GP, at the First Closing and
closing under the Redemption Agreement shall occur concurrently with the
Exchange and the other transactions contemplated herein to occur at the First
Closing.

(iii) Representations and Warranties. The representations and warranties of CLA
and the Individuals set forth in this Agreement shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
First Closing Date as though made on and as of the First Closing Date.

(iv) Performance of Covenants. All of the agreements, covenants and obligations
that CLA or any Individual is required to perform or to comply with pursuant to
this Agreement at or prior to the First Closing shall have been duly performed
and complied with in all material respects.

(b) Conditions Precedent to BCA’s Obligations. The obligation of BCA to
consummate the transactions contemplated by this Agreement and to take the other
actions required to be taken by it at the First Closing is subject to the
fulfillment by or at the First Closing of each of the following conditions, any
or all of what may be waived by BCA in its reasonable discretion:

(i) Representations and Warranties. Each of the representations and warranties
of PREIT and the UPREIT set forth in this Agreement shall be true and correct in
all material respects, in each case as of the date of this Agreement and as of
the First Closing Date as though made on and as of the First Closing Date.

(ii) Performance of Covenants. Each of the agreements, covenants and obligations
that PREIT or the UPREIT is required to perform or to comply with pursuant to
this Agreement at or prior to the First Closing shall have been duly performed
and complied with in all material respects.

7.2 Deliveries at the First Closing. At the First Closing, in addition to the
other actions contemplated elsewhere herein:

(a) CLA shall deliver or cause to be delivered to the UPREIT:

(i) the Amended Partnership Agreement wherein the UPREIT or its designee shall
be the sole general partner. In such connection, it is agreed that for purposes
of allocating taxable income and losses between the portion of BCA’s taxable
year up to and including the date of Closing and the portion of BCA’s taxable
year after the date of Closing to take into account the varying interests of the
partners of BCA as a result of the acquisition by PR GP and the UPREIT of
interests in BCA by way of their respective capital contributions, there shall
be an interim closing of the books of BCA as of the close of the date of Closing
as permitted by Treasury Regulations under Section 706 of the Code.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) an Amendment to the Certificates of Limited Partnership of BCA, reflecting
the admission of PR GP as a general partner and the withdrawal of BCA GP as a
general partner;

(iii) a termination of the existing management agreement for the Cherry Hill
Property, which shall be replaced by a new management contract for the Cherry
Hill Property with an affiliate of PREIT for a fee of approximately 3% of gross
rental receipts in the form of that attached as Schedule 7.2(a)(iii).

(iv) A Uniform Commercial Code financing statement search from the Secretary of
State of Pennsylvania, disclosing no grant of a security interest in the BCA
interests owned by CLA;

(v) a payoff letter with respect to the Bala Property reflecting all sums
required by BCA to pay off and satisfy the mortgage on the Bala Property; and

(vi) such other documents and instruments as the UPREIT or PREIT may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.

(b) The UPREIT shall deliver or cause to be delivered to BCA the following:

(i) The capital contribution of PR GP and the UPREIT to BCA; and

(ii) each of the documents referred to in Section 7.2(a)(i) through (iii) above,
duly executed by the UPREIT or its designee;

(c) BCA shall close on a first mortgage on the Cherry Hill Property in such
amount as is at least sufficient, together with the capital contributions of PR
GP and the UPREIT and funds otherwise available to BCA, to pay off the mortgage
on the Bala Property and close under the Exchange Agreement.

(d) BCA shall pay off the mortgage on the Bala Property, including all accrued
interest and prepayment premium, if any.

(e) The UPREIT and the Individuals will cooperate in good faith in executing
such documentation (such as limited guarantees of indebtedness by the
Individuals, if so desired by the Individuals at each Individual’s option, and
not as their obligation) to avoid recognition of income or gain to the
Individuals by reason of a constructive distribution to them under Section 752
of the Code relating to relief from liabilities.

(f) Each party shall deliver or cause to be delivered, as the case may be, to
the other parties hereto such other documents, instruments, certificates and
opinions as may be required by this Agreement.

7.3 Deliveries at the Second Closing. At the Second Closing:

(a) CLA and the Individuals shall deliver or cause to be delivered to the
UPREIT:

(i) evidence of the distribution by CLA of the 0.2% limited partnership interest
in BCA consisting of the entire limited partnership interest held by BCA GP and
a portion of the limited partnership interest in BCA held by CLA, to the
Individuals, prorata in proportion to their respective ownership interests in
CLA;

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) each Individual will assign pursuant to an Assignment of Partnership
Interest (an “Assignment”) the entire limited partnership interest in BCA then
held in his name;

(iii) the Share Recipients will execute a counterpart copy of a Registration
Rights Agreement in the form attached hereto as Schedule 7.3(a)(iii) (the
“Registration Rights Agreement”); and

(iv) Uniform Commercial Code financing statement searches from the Secretaries
of State of Pennsylvania and of any other state in which the principal residence
of an Individual is located disclosing no grant of a security interest in the
BCA interests owned by CLA or any Individual.

(b) The UPREIT shall deliver or cause to be delivered to the Individuals:

(i) the purchase price for the limited partnership interests in BCA being
acquired by the UPREIT from the Individuals for cash;

(ii) the Class A Units which are to be delivered to the Share Recipients at the
Second Closing; and

(iii) a counterpart of the Registration Rights Agreement executed by PREIT.

7.4 Deliveries at the Third Closing. At the Third Closing:

(a) CLA and the Individuals shall deliver or cause to be delivered to the
UPREIT:

(i) evidence of the distribution by CLA of the remaining 0.2% limited
partnership interests in BCA held by CLA to the Individuals, prorata in
proportion to their respective ownerships interests in CLA; and

(ii) each Individual will assign pursuant to an Assignment the entire limited
partnership interest in BCA held in his name; and

(iii) Uniform Commercial Code financing statement searches from the Secretaries
of State of Pennsylvania and of any other state in which the principal residence
of an Individual is located disclosing no grant of a Security Interest in the
BCA interests owned by CLA or any Individual.

SECTION 8. PRE-CLOSING DISTRIBUTIONS; CLOSING COSTS; NET DISTRIBUTION AMOUNT

8.1 Costs. BCA shall bear and be responsible for all costs in connection with
the Exchange Agreement, including without limitation, due diligence costs,
attorneys fees and expenses, brokerage fees, transfer taxes, title insurance
premiums, the payoff of the Mortgage on the Bala Property and the participation
payment to AXA. All of such costs shall be taken into account in determining the
Net Equity Value of BCA. BCA shall bear no responsibility for PREIT or the
UPREIT’s costs in connection with the negotiation of, or due diligence with
respect to, the Exchange Agreement, and no adjustment to the Net Equity Value of
BCA will result therefrom. Notwithstanding the foregoing, the UPREIT shall pay,
or shall reimburse BCA for the payment of, a commission payable by BCA to
Meridian Capital Group/J. Investments

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LLC in the amount of $120,000 and a commission payable by BCA to Madison Realty
in the amount of $50,000.

8.2 Cash. At or prior to the First Closing, BCA shall apply cash and cash
equivalents, to closing-related expenses under this Agreement and the Exchange
Agreement and distribute any remaining cash to CLA and CBS in such amounts as
CLA deems appropriate and it is not intended that the UPREIT will acquire any
interest therein except to the extent such cash is included in the Net Equity
Value of BCA.

8.3 AXA Payment. At the First Closing, BCA shall make the participation payment
to AXA as is required by the AXA lease in the Bala Property.

8.4 Statement. At the First Closing, the parties hereto shall execute and
deliver to one another a statement detailing the Net Equity Value of BCA and all
relevant components and calculations thereof.

8.5 Post-Closing Adjustments. In the event there are any post-closing
adjustments under the Exchange Agreement and/or the amount of the Net Equity
Value of BCA is not capable of exact calculation at the First Closing, the
parties shall made adjustments and calculations on the basis of the best
available information, and subsequent adjustments will be made between the
parties as appropriate.

8.6 Transfer Taxes on Call or Put. Any realty transfer taxes which may be due by
reason of the exercise of the Call or the Put or by reason of the transfers by
the Individuals to the UPREIT of interests in BCA or by reason of transfers of
the Class A Units from the UPREIT to the Share Recipients shall be the sole
responsibility of CLA.

8.7 Survival. The provisions of this Section 8 shall survive all Closings.

SECTION 9. INDEMNIFICATION

9.1 Indemnification by CLA and the Individuals. CLA and the Individuals, on a
several basis, to the extent Damages (as defined below) are caused by a
misrepresentation by an Individual or to the extent taxes are payable by an
Individual, shall and do hereby indemnify, defend and hold harmless PREIT and
the UPREIT (collectively, “PREIT Indemnitees”) against and in respect of any and
all losses, costs, expenses (including, without limitation reasonable attorneys’
fees), claims, actions, damages, obligations, liabilities or diminutions in
value (collectively, “Damages”), arising out of, based upon or otherwise in
respect of: (a) any inaccuracy in or breach of any representation or warranty of
the Individuals made in or pursuant to this Agreement or failure of CLA or any
Individual to perform any other obligation or undertaking hereunder; and (b) any
indemnification obligations, undertakings, agreements, warranties and/or
representations of BCA in favor of CH Corp., its designees or successors, under
or with respect to the Exchange Agreement, and (c) any act or omission of BCA or
any of its partners, employees, agents or representatives in connection with the
ownership or operation of the Bala Property occurring at any time prior to the
Closing or any liability or obligation incurred by BCA at any time prior to the
First Closing, and (d) any transfer taxes to the Commonwealth of Pennsylvania or
any governmental entity related to the Bala Property, and (e) any transfer taxes
imposed by the State of New Jersey related to the change in control in BCA by
reason of the transactions described herein, and (f) any federal, state or local
taxes imposed on or allocated to BCA, PREIT or the UPREIT as a result of the
Exchange or the business or operations of BCA prior to or at the First Closing.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.2 Indemnification by PREIT. The UPREIT and PREIT shall indemnify, defend and
hold harmless CLA and each Individual against and in respect of any and all
Damages arising out of, based upon or otherwise in respect of: (a) any
inaccuracy in or breach of any representation or warranty of PREIT or the UPREIT
made in or pursuant to this Agreement; and (b) any breach or nonfulfillment of
any covenant or obligation of PREIT or the UPREIT contained in this Agreement.

9.3 Limitation. No party may assert a claim for indemnification pursuant to this
Section 9 unless the First Closing has occurred under this Agreement.

9.4 Procedure For Indemnification – Third-Party Claims.

(a) Within thirty (30) days after receipt by an indemnified party of notice of
the commencement of any proceeding against it to which the indemnification in
this Section 9 relates, such indemnified party shall, if a claim is to be made
against an indemnifying party under Section 9, give notice to the indemnifying
party of the commencement of such proceeding, but the failure to so notify the
indemnifying party will not relieve the indemnifying party of any liability that
it may have to any indemnified party, except to the extent that the indemnifying
party, demonstrates that the defense of such proceeding is materially prejudiced
by the indemnified party’s failure to give such notice.

(b) If any proceeding referred to in paragraph (a) above is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such proceeding, the indemnifying party will be entitled to
participate in such proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such proceeding and
provide indemnification with respect to such proceeding), to assume the defense
of such proceeding with counsel reasonably satisfactory to the indemnified party
and, after notice from the indemnifying party to the indemnified party of its
election to assume the defense of such proceeding, the indemnifying party will
not, as long as it diligently conducts such defense, be liable to the
indemnified party under Section 9 for any fees of other counsel or any other
expenses with respect to the defense of such proceeding, in each case
subsequently incurred by the indemnified party in connection with the defense of
such proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a proceeding, (A) it will be
conclusively established for purposes of this Agreement that the claims made in
that proceeding are within the scope of and subject to indemnification; (B) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (l) there is no finding or
admission of any violation of Law by the indemnified party (or any affiliate
thereof) or any violation of the rights of any Person and no effect on any other
claims that may be made against the indemnified party, and (2) the sole relief
provided is monetary damages that are paid in full by the indemnifying party.
The indemnified party will have no liability with respect to any compromise or
settlement of the claims underlying such proceeding effected without its
consent. If notice is given to an indemnifying party of the commencement of any
proceeding and the indemnifying party does not, within ten days after the
indemnified party’s notice is given, give notice to the indemnified party of its
election to assume the defense of such proceeding, the indemnifying party will
be bound by any determination made in such proceeding or any compromise or
settlement effected by the indemnified party.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, with respect to those issues, by notice to the indemnifying party,
assume the exclusive right to defend, compromise, or settle such proceeding, but
the indemnifying party will not be bound by any determination of a proceeding so
defended or any compromise or settlement effected without its consent.

9.5 Procedure for Indemnification—Other Claims. A claim for any matter not
involving a third party claim may be asserted by notice to the party from whom
indemnification is sought.

9.6 Right of Set-Off. PREIT and the UPREIT shall have the right to set-off,
against any payments to be made by the UPREIT or any Class A Units to be issued
by the UPREIT at the Second Closing or the Third Closing, any amount owed to any
PREIT Indemnitee provided, however, such set off shall be as to the Individuals
severally, with respect to Damages chargeable to such Individual. To the extent
that an Individual contests an indemnification claim of PREIT or the UPREIT that
would be the basis for the exercise of a right to set off against any payments
or Class A Units owed to an Individual, the UPREIT shall pay such amount or
issue such Class A Units and deposit them with an escrow agent reasonably
satisfactory to the UPREIT and the Individuals until the earlier to occur of
(i) resolution of such dispute by a final nonappealable order of a court of
competent jurisdiction or (ii) the mutual agreement of the Individuals and the
UPREIT that such units should be released from escrow.

9.7 Indemnification Payments. The Individuals shall be entitled to use cash or
Class A Units to make indemnification payments hereunder. In the event Class A
Units are used, each such Unit shall be valued based on the per share Value (as
defined in the UPREIT Partnership Agreement) of a PREIT Share as of the date
such Unit is tendered to PREIT as an indemnification payment hereunder.

9.8 Representative. The Individuals hereby appoint George Rubin as their agent
and attorney-in-fact to represent each Individual in connection with any claim
made hereunder. Said attorney-in-fact shall have full power and authority to
compromise claims and give releases on behalf of each Individual.

9.9 Survival. The rights and obligations of the parties set forth in this
Section 9 shall survive all Closings.

SECTION 10. TERMINATION AND ABANDONMENT.

10.1 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the First Closing:

(i) by any party hereto, if the First Closing has not occurred on or before
June 30, 2008, or such later date as the parties may mutually agree upon in
writing;

(ii) by mutual consent of the UPREIT, PREIT, CLA and the Individuals;

(iii) by PREIT and the UPREIT, if any of the conditions in Section 7.1(a) have
not been satisfied as of the First Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of PREIT or
the UPREIT to comply with

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

its obligations under this Agreement) and PREIT and the UPREIT have not waived
all such unsatisfied conditions before termination pursuant to this subparagraph
(iii);

(iv) by CLA or any Individual if any of the conditions in Section 7.1(b) have
not been satisfied as of the Closing Date or if satisfaction of such a condition
is or becomes impossible and CLA and the Individuals have not waived all such
unsatisfied conditions before termination pursuant to this subparagraph (iv); or

(v) by PREIT pursuant to the provisions of Section 6.6 of this Agreement.

10.2 Procedure for Termination; Effect of Termination. A party terminating this
Agreement pursuant to this Section 10 shall give written notice thereof to each
other party hereto, whereupon this Agreement shall terminate and the
transactions contemplated hereby shall be abandoned without further action by
any party and all further obligations of the parties under this Agreement will
terminate; provided, however, that if the reason for such termination is
attributable to the willful failure of a party to perform its obligations
hereunder, or a willful misrepresentation or breach of warranty, then such party
shall reimburse to the other party its reasonable costs and expenses (including
reasonable legal fees) in connection with this Agreement and the efforts to
proceed to closing hereunder.

SECTION 11. GENERAL PROVISIONS.

11.1 Survival of Representations and Warranties.

(a) All representations and warranties made by the parties in this Agreement and
in the certificates, documents and other agreements delivered pursuant hereto
shall survive the Closing. Anything in this Agreement to the contrary
notwithstanding: (i) the representations and warranties of the Individuals and
the right of the PREIT Indemnitees to indemnification for breach thereof, shall
not be affected by any investigation of the Individuals, BCA, CLA or the Cherry
Hill Property made by PREIT, the UPREIT or their agents or representatives; and
(ii) the representations and warranties of PREIT hereunder, and the right of the
Individuals to indemnification for breach thereof, shall not be affected by any
investigation of PREIT, the UPREIT or its affiliates made by CLA or the
Individuals or their agents or representatives.

11.2 Costs and Expenses. Except as otherwise expressly provided herein, each
party shall bear its own expenses in connection herewith.

11.3 Notices. All notices or other communications permitted or required under
this Agreement shall be in writing and shall be sufficiently given if and when
hand delivered to the persons set forth below or if sent by documented overnight
delivery service or registered or certified mail, postage prepaid, return
receipt requested, or by telegram, telex or telecopy, receipt acknowledged,
addressed as set forth below or to such other person or persons and/or at such
other address or addresses as shall be furnished in writing by any party hereto
to the others. Any such notice or communication shall be deemed to have been
given as of the date received, in the case of personal delivery, or on the date
shown on the receipt or confirmation therefor in all other cases.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

To PREIT or the UPREIT:

c/o PREIT-Rubin, Inc.

200 South Broad Street – 3rd Floor

Philadelphia, PA 19102

Attn: Jeffrey Linn

With a copy to:

c/o PREIT-Rubin, Inc.

200 South Broad Street – 3rd Floor

Philadelphia, PA 19102

Attn: Bruce Goldman

To the Individuals and CLA:

c/o City Line Associates

200 South Broad Street, 3rd Floor

Philadelphia, PA 19102

Attention: George Rubin

With copies to:

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103

Attn: Michael Pollack

11.4 Access to Information. Between the date of this Agreement and the First
Closing Date, PREIT and the UPREIT, on the one hand, and CLA, on the other hand,
will give to the other party and its officers, employees, counsel, accountants
and other representatives free and full access to and the right to inspect,
during normal business hours, all of the assets, records, facilities, properties
and Contracts relating to its business as the other party may reasonably
request.

11.5 Confidentiality and Disclosures. Except as hereinafter provided, from and
after the execution of this Agreement, PREIT, the UPREIT, CLA, BCA and the
Individuals shall keep the terms, conditions and provisions of this Agreement
confidential and neither shall make any public announcements hereof unless the
other first approves of same in writing, nor shall either disclose the terms,
conditions and provisions hereof, except to persons who “need to know”, such as
their respective officers, directors, employees, attorneys, accountants,
engineers, surveyors, consultants, financiers, partners, investors and bankers,
and such other third parties whose assistance is required in connection with the
consummation of this transaction or as required by law or order of court of
competent jurisdiction. Notwithstanding the foregoing, it is acknowledged that
PREIT and their affiliates shall have the absolute and unbridled right to
disclose any information regarding the transaction contemplated by this
Agreement required by

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

law or as determined to be necessary or appropriate by attorneys for each such
entity to satisfy disclosure and reporting obligations of each such entity. If
PREIT files this Agreement with the Securities Exchange Commission and, in any
event, after Closing, any party shall be free to disclose previously
confidential information in their discretion.

11.6 Public Announcements. Except as and to the extent required by Law or by the
rules of the New York Stock Exchange, without the prior written consent of the
other party, the Individuals and CBS, on the one hand, and PREIT and the UPREIT,
on the other hand, will not, and each will direct its representatives not to,
directly or indirectly, make any public comment, statement or communication with
respect to, or otherwise disclose or permit the disclosure of any of the terms,
conditions or other aspects of the transactions contemplated hereby; provided,
however, that PREIT may issue a press release, after discussion of the contents
thereof with the Individuals, regarding the transactions contemplated by this
Agreement and the Exchange Agreement; and further provided that PREIT and the
UPREIT may each maintain and continue such communications with principals,
partners, lenders, trustees, attorneys, accountants, investment bankers,
consultants engaged by PREIT and UPREIT, as may be legally required or necessary
or appropriate in connection with the consummation of the transactions
contemplated by this Agreement.

11.7 Entire Agreement. This Agreement, together with the Schedules hereto and
the Disclosure Exhibit, and any supplementary agreements of the Individuals
regarding the confidentiality of the transactions contemplated hereunder,
constitutes the entire agreement between the parties hereto with respect to its
subject matter and supersede all prior agreements and understandings with
respect to the subject matter hereof.

11.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute but one and the
same Agreement.

11.9 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
(and United States federal law, to the extent applicable), irrespective of the
principal place of business, residence or domicile of the parties hereto, and
without giving effect to otherwise applicable principles of conflicts of laws.

11.10 Section Headings, Captions and Defined Terms. The section headings and
captions contained herein are for reference purposes only and shall not in any
way affect the meaning and interpretation of this Agreement. The terms defined
herein and in any agreement executed in connection herewith include the plural
as well as the singular, and the use of any pronouns includes the masculine,
feminine and neuter. Except as otherwise indicated, all agreements defined
herein refer to the same as from time to time amended or supplemented or the
terms thereof waived or modified in accordance herewith and therewith.

11.11 Amendments, Modifications and Waiver. The parties may amend or modify this
Agreement in any respect. Any such amendment or modification shall be in
writing. The waiver by any party of any provision of this Agreement shall not
constitute or operate as a waiver of any other provision hereof, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.12 Severability. The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.

11.13 Liability of Trustees, etc. No recourse shall be had for any obligation of
PREIT hereunder, or for any claim based thereon or otherwise in respect thereof,
against any past, present or future trustee, shareholder, officer or employee of
PREIT, whether by virtue of any statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise, all such liability being expressly
waived and released by each other party hereto.

11.14 No Third-Party Beneficiary. No party other than the parties to this
Agreement and their respective successors and permitted assigns shall be a
beneficiary of this Agreement; and without limiting the foregoing, neither AXA
nor CH Corp. shall be a beneficiary of this Agreement.

11.15 Binding Effect. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, provided that no
assignment by an Individual shall be binding or effective unless approved by
PREIT and the UPREIT.

11.16 No Liability of CBS. Notwithstanding anything herein to the contrary, CBS
shall have no liability under this Agreement for any misrepresentations,
damages, indemnification or other liabilities of BCA or CLA or any of the
Individuals, it being the intention that CBS is executing this Agreement in
order to furnish its written consent to the provisions hereof, to the extent
such consent is required under the partnership agreement of BCA or under the
operating agreement of BCA GP. Obligations, if any, of CBS with respect to such
matters shall be pursuant to the partnership agreement of BCA, the Exchange
Agreement and/or the Redemption Agreement.

[The balance of this page is intentionally blank]

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, all
as of the date first written above.

 

BALA CYNWYD ASSOCIATES, L.P., formerly known as Bala Cynwyd Associates By:  
BCA/CH LLC, its General Partner

By:   City Line Associates, Member  

By:   /s/    George Rubin        

Name:

Title:

 

George Rubin

Authorized General Partner

 

By:   CBS Broadcasting, Inc., Member  

 

By:   /s/    Martin P. Messinger

Name:

Title:

 

Martin P. Messinger

Vice President

 

CITY LINE ASSOCIATES By:   /s/ George Rubin

Name:

Title:

 

George Rubin

Authorized General Partner

/s/ Ronald Rubin

Ronald Rubin

/s/ George Rubin

George Rubin

/s/ Joseph Coradino

Joseph Coradino

/s/ Leonard Shore

Leonard Shore

/s/ Lewis Stone

Lewis Stone

 

[Signatures continued on next page]

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Continuation of signatures]

 

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:

  /s/ Jeffrey A. Linn

Name:

Title:

 

Jeffrey A. Linn

Executive Vice President

 

PREIT ASSOCIATES, L.P. By:    Pennsylvania Real Estate Investment Trust, its
General Partner   

By:   /s/ Jeffrey A. Linn

Name:

Title:

 

Jeffrey A. Linn

Executive Vice President

 

PR CHERRY HILL OFFICE GP, LLC By:   PREIT Associates, L.P., its sole member By:
  Pennsylvania Real Estate Investment Trust, its General Partner

 

By:

 

/s/ Jeffrey A. Linn

Name:

Title:

 

Jeffrey A. Linn

Executive Vice President

 

29